68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William T. McGHEE, Plaintiff-Appellant,v.Ralph LOWE;  Mr. Noles, Defendants-Appellees,andMr. HIGH;  Mr. Williams, Defendants.
No. 95-7072.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 10, 1995.

William T. McGhee, Appellant Pro Se.  William McBlief, North Carolina Department of Justice, Raleigh, NC, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm both orders on the reasoning of the district court.  McGhee v. Lowe, No. CA-94-172-5-F (E.D.N.C. Nov. 17, 1994 and July 7, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED